               Case 3:20-cv-05753-RJB Document 13 Filed 07/29/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        DAVID B. WELCH and CHRISTIE L.                        CASE NO. 20-cv-5753-RJB
11      WELCH,
                                                              ORDER GRANTING PLAINTIFFS’
12                                  Plaintiffs,               MOTION FOR A TEMPORARY
                v.                                            RESTRAINING ORDER
13
        SELENE FINANCE LP, et al.,
14
                                    Defendants.
15

16          THIS MATTER comes before the Court on Plaintiffs’ Notice of Ex Parte Motion and Ex

17   Parte Motion for Temporary Restraining Order and OSC for Preliminary Injunction (“Motion for

18   Temporary Restraining Order”). Dkt. 2. The Court has considered the pleadings filed regarding

19   the motion and the remaining file. For the reasons set forth below, Plaintiffs’ Motion for

20   Temporary Restraining Order should be granted.

21          Fed. R. Civ. P. 65(b)(1) provides that:

22                   The court may issue a temporary restraining order without
                     written or oral notice to the adverse party or its attorney
23                   only if: (A) specific facts in an affidavit or a verified
                     complaint clearly show that immediate and irreparable
24                   injury, loss, or damage will result to the movant before the


     ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER - 1
                Case 3:20-cv-05753-RJB Document 13 Filed 07/29/20 Page 2 of 6



 1                    adverse party can be heard in opposition; and (B) the
                      movant’s attorney certifies in writing any efforts made to
 2                    give notice and the reasons why it should not be required.

 3           Here, Plaintiffs’ Motion for Temporary Restraining Order provides specific facts

 4   showing that irreparable damage to Plaintiffs will result before the defendants can be heard in

 5   opposition, including further transfer of the Subject Property1 and eviction from their home. See

 6   Dkt. 2 and attachments. Plaintiffs also certify, via declaration of Plaintiffs’ counsel, the efforts at

 7   giving notice to defendants, which included faxing notice to defendants and arranging for

 8   personal service upon defendants of the summons, complaint, instant motion, and declarations

 9   (proof of service to follow). Dkt. 2-2.

10           The standard for issuing a TRO is the same as the standard for issuing a preliminary

11   injunction. See New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1347 n.2

12   (1977). A TRO is “an extraordinary remedy that may only be awarded upon a clear showing that

13   the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24

14   (2008). “The proper legal standard for preliminary injunctive relief requires a party to

15   demonstrate the four Winter factors (1) ‘that he is likely to succeed on the merits, (2) that he is

16   likely to suffer irreparable harm in the absence of preliminary relief, (3) that the balance of

17   equities tips in his favor, and (4) that an injunction is in the public interest.’” Stormans, Inc. v.

18   Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20).

19           As an alternative to this test, a preliminary injunction is appropriate if “serious questions

20   going to the merits were raised and the balance of the hardships tips sharply” in the moving

21   party’s favor, thereby allowing preservation of the status quo when complex legal questions

22

23
     1
      The Subject Property is the property located at 1163 Daniels Avenue, Bremerton, Kitsap County, Washington.
     E.g., Dkt. 2-1, at 2.
24


     ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER - 2
                Case 3:20-cv-05753-RJB Document 13 Filed 07/29/20 Page 3 of 6



 1   require further inspection or deliberation. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

 2   1134–35 (9th Cir. 2011). However, the “serious questions” approach supports a court’s entry of a

 3   TRO only so long as the moving party also shows that there is a likelihood of irreparable injury

 4   and that the injunction is in the public interest. Id. at 1135. The moving party bears the burden

 5   of persuasion and must make a clear showing that he is entitled to such relief. Winter, 555 U.S.

 6   at 22.

 7            Plaintiffs’ Motion for Temporary Restraining Order and its attachments have sufficiently

 8   shown the four Winter factors required to obtain a TRO. See Dkt. 2. First, Plaintiffs have shown

 9   a likelihood to succeed on the merits of their claims. Second, Plaintiffs have shown that they are

10   likely to suffer irreparable harm in the absence of preliminary relief. Third, Plaintiffs have shown

11   that the balance of equities tip in their favor. Finally, Plaintiffs have shown that an injunction

12   serves the public interest. Therefore, as detailed in the order below, the Court should grant

13   Plaintiffs’ Motion for Temporary Restraining Order (Dkt. 2).

14            Fed. R. Civ. P. 65(b)(2) provides that:

15                   Every temporary restraining order issued without notice must state
                     the date and hour it was issued; describe the injury and state why it
16                   is irreparable; state why the order was issued without notice; and
                     be promptly filed in the clerk’s office and entered in the record.
17                   The order expires at the time after entry—not to exceed 14 days—
                     that the court sets, unless before that time the court, for good
18                   cause, extends it for a like period or the adverse party consents to a
                     longer extension.
19
              Fed. R. Civ. P. 65(b)(2) further provides that:
20
                     3) Expediting the Preliminary-Injunction Hearing. If the order is
21                   issued without notice, the motion for a preliminary injunction must
                     be set for hearing at the earliest possible time, taking precedence
22                   over all other matters except hearings on older matters of the same
                     character. At the hearing, the party who obtained the order must
23                   proceed with the motion; if the party does not, the court must
                     dissolve the order.
24


     ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER - 3
               Case 3:20-cv-05753-RJB Document 13 Filed 07/29/20 Page 4 of 6



 1
                    (4) Motion to Dissolve. On 2 days’ notice to the party who
 2                  obtained the order without notice—or on shorter notice set by
                    the court—the adverse party may appear and move to dissolve
 3                  or modify the order. The court must then hear and decide the
                    motion as promptly as justice requires.
 4
            Fed. R. Civ. P. 65(c) provides as follows:
 5
                    (c) SECURITY. The court may issue a preliminary injunction or
 6                  a temporary restraining order only if the movant gives security in
                    an amount that the court considers proper to pay the costs and
 7                  damages sustained by any party found to have been wrongfully
                    enjoined or restrained. The United States, its officers, and its
 8                  agencies are not required to give security.

 9          Courts “recognize[] that Rule 65(c) invests the district court with discretion as to the

10   amount of security required, if any.” Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003)

11   (citations and quotations omitted). “The district court may dispense with the filing of a bond

12   when it concludes there is no realistic likelihood of harm to the defendant from enjoining his or

13   her conduct.” Jorgensen, 320 F.3d at 919 (citing Barahona–Gomez v. Reno, 167 F.3d 1228, 1237

14   (9th Cir. 1999))

15          This temporary restraining order should be issued without notice because the harm of

16   recording the deed, further transferring the Subject Property, and eviction is irreparable (see Dkt.

17   2-2, at 2, ¶¶ 4–5) and, despite Plaintiffs’ documented efforts at providing notice of the instant

18   motion (see Dkt. 2-2, at 3, ¶¶ 8–11), defendants have not appeared in this case.

19          The matter of whether to enter a preliminary injunction should be set for a hearing at the

20   earliest possible time, as set forth in the order below. Additionally, Plaintiffs should post a

21   security bond to pay damages, if any, sustained by a party found to have been wrongfully

22   enjoined. Because it appears that the defendants’ interests may be substantially secured by the

23

24


     ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER - 4
                Case 3:20-cv-05753-RJB Document 13 Filed 07/29/20 Page 5 of 6



 1   Subject Property, a modest bond should suffice. Therefore, Plaintiffs should post a security bond

 2   of $1,000.00.

 3          THEREFORE, it is HEREBY ORDERED that:

 4          •    Plaintiffs’ Motion for Temporary Restraining Order (Dkt. 2) is GRANTED.

 5               Defendants are ORDERED to immediately stop conducting foreclosure activities

 6               related to the Subject Property, located at 1163 Daniels Avenue, Bremerton, Kitsap

 7               County, Washington;

 8          •    This order is being entered on July 29, 2020, at 10:00 a.m. The temporary restraining

 9               order is being issued without notice because the harm of recording the deed, further

10               transferring the Subject Property, and eviction is irreparable and, despite Plaintiffs’

11               documented efforts at providing notice of the instant motion, defendants have not

12               appeared in this case;

13          •    The temporary restraining order shall expire on August 10, 2020. No later than

14               August 5, 2020, defendants may show cause in writing, if any they have, why this

15               order should not be converted to a preliminary injunction. Defendants may file a

16               response no later than August 7, 2020;

17          •    A telephonic hearing regarding entering a preliminary injunction in this matter is set

18               for August 10, 2020, at 10:00 am before Judge Robert J. Bryan. The parties are

19               directed to be on the line at least five (5) minutes prior to the 10:00 am start time

20               (conference call number: 877-411-9748; access code: 3588188);

21          •    This order is conditioned on Plaintiffs posting a security bond of $1,000.00; and
22          •    Plaintiffs shall IMMEDIATELY serve or otherwise provide a copy of this order to
23               defendants and file such proof of service or notice with the Court.
24


     ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER - 5
               Case 3:20-cv-05753-RJB Document 13 Filed 07/29/20 Page 6 of 6



 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 29th day of July, 2020.

 4

 5                                         A
                                           ROBERT J. BRYAN
 6
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER - 6
